DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 14-18 and 20-21 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 20160171514 A1) in view of Smith et al. (US 20190080347 A1).



Regarding claim 1, Frank teaches a method for grading an artificial intelligence (Al) asset, comprising the steps of: 
receiving an Al asset for transaction (receives prior measurement of affective response (i.e. AI asset) of the user (Frank, Fig. 17 and Pars. 5-6, 2821));  
predict value v1” of the Al asset (Frank, Fig. 17 and Par. 2828, predict value v1) on a specialized task (Frank, Fig. 117 and Par. 2828, function learning module 356 utilizes machine learning-based trainer 286) and establishing a baseline of performance based on an evaluated state of the Al asset (Frank, Fig. 49 and Par. 2826, a prior measurement of a user is utilized to compute a baseline affective response value for the user); 
grading the Al asset based on the evaluated performance in a task-environment (Frank, Fig. 80 and Pars. 2168-2169, assigning weights to measurements used to compute a score (i.e. grading) & Par. 2404, an experience is evaluated, scored, and/or ranked); and 
ascribing a value to the Al asset (Frank, Fig. 31 and Pars. 573-575, the score at 10 PM at that club might have been 9 (i.e. ascribing a first valuation)); and
making the Al asset available for transaction (Frank, Pars. 842-845, 1825, e.g. utilized the hotel facilities being ranked for transaction) on an Al asset exchange (Frank, Fig. 24 and Par. 786, ranking 595 is illustrated as a screen a user view e.g., on an online hotel booking site (i.e. AI asset exchange)).
However, Frank does not specifically teach the predict v1 s taught above each is based on evaluating performance of the asset.
Smith teaches analyzing the analytics data of the asset to predict the value (Smith, Figs. 1-3 and Pars. 45-48, 103-107).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Smith into Frank to improve predictive analytics for performance of the asset.

Regarding claim 4, the combination of Frank and Smith teaches previous claim.  The combination further teaches the method of claim 2, wherein the baseline is a baseline measurement of accuracy (Smith, Figs. 2-3 and Par. 50, to produce accurate predictions based on actual performance data (i.e. baseline) for digital design assets).

Regarding claim 14, the combination of Frank and Smith teaches previous claim.  The combination further teaches the method of claim 1, wherein the evaluation is for predictability (Frank, Pars. 1322-1323).

Regarding claim 15, the combination of Frank and Smith teaches previous claim.  The combination further teaches the method of claim 1, wherein the evaluation is for learning/adaptation ability (Smith, Pars. 46-50, the machine-learning model 202 continually train/learn and update (i.e. adapt) itself to reflect the changes & Note: for more evidence see Pars. 52, 55 of Mermoud et al. US 20180278487 A1).

Regarding claim 16, the combination of Frank and Smith teaches previous claim.  The combination further teaches the method of claim 1, wherein the evaluation is for adaptivity (Smith, Pars. 46-50, the machine-learning model 202 continually train/learn and update (i.e. adapt) itself to reflect the changes & Note: for more evidence see Pars. 52, 55 of Mermoud et al. US 20180278487 A1).  

Regarding claim 17, the combination of Frank and Smith teaches previous claim.  The combination further teaches the method of claim 1,  10wherein the evaluation is for ability to recursively self-improve (Smith, Pars. 46-50, the machine-learning model 202 continually (i.e. recursively) train/learn and update (i.e. adapt) itself to reflect the changes & Note: for more evidence see Pars. 52, 55 of Mermoud et al. US 20180278487 A1).

Regarding claim 18, the combination of Frank and Smith teaches previous claim.  The combination further teaches the evaluation is for resource or time requirements (Frank, Pars. 218-220).

Regarding claim 20, Frank teaches a method for grading an artificial intelligence (Al) asset, comprising the steps of: 
receiving an Al asset for transaction (receives prior measurement of affective response (i.e. AI asset) of the user (Frank, Fig. 80 and Pars. 5-6, 2821)); 
predict value v1” of the Al asset (Frank, Fig. 17 and Par. 2828, predict value v1) on a specialized task (Frank, Fig. 117 and Par. 2828, function learning module 356 utilizes machine learning-based trainer 286) and 20establishing a baseline of performance based on an evaluated state of the Al asset (Frank, Fig. 49 and Par. 2826, a prior measurement of a user is utilized to compute a baseline affective response value for the user); 
performing a first grading of the Al asset based on the evaluated performance in a task- environment (Frank, Fig. 80 and Pars. 2168-2169, assigning weights to measurements used to compute a score (i.e. grading) & Par. 2404, an experience is evaluated, scored, and/or ranked); and 
ascribing a first valuation to the Al asset (Frank, Fig. 91 and Pars. 573-575, e.g. the score at 10 PM at that club might have been 9 (i.e. ascribing a first valuation), but as the evening progressed the scores dropped, such that by 11:30 PM the score was 7 (i.e. ascribing a second valuation); 
following a transaction to a party of the Al asset (utilized the hotel facilities being ranked for transaction (Frank, Pars. 842-845, 1825), wherein is the ranking 595 is illustrated as a screen a user view e.g., on an online hotel booking site (i.e. a party) (Frank, Fig. 24 and Par. 786) for training the Al asset (Frank, Fig. 117 and Par. 1322, the machine learning-based trainer 286 utilizes the prior measurements 656 and the subsequent measurements 657 to train a model), 
receiving the Al 25asset back from the party (Frank, Fig. 80 and Par. 2821, receives second/subsequent measurement of affective response of the user); 
predict value v2” of the Al asset on the same specialized task (Frank, Fig. 49 and Par. 2828, predict value v2 (i.e. second evaluation)) and comparing the performance to the baseline (Frank, Par. 2828, difference between the subsequent measurement and the prior measurement and/or a difference between the subsequent measurement and baseline computed based on the prior measurement); 
performing a second grading of the Al asset based on the comparison to the baseline (Frank, Fig. 80 and Pars. 2168-2169, assigning weights to measurements used to compute a score (i.e. grading) & Par. 2404, an experience (i.e. asset) is evaluated, scored, and/or ranked); and 
ascribing a second valuation to the Al asset (Frank, Fig. 91 and Pars. 573-575, the score at 10 PM at that club might have been 9 (i.e. ascribing a first valuation), but as the evening progressed the scores dropped, such that by 11:30 PM the score was 7 (i.e. ascribing a second valuation).
However, Frank does not specifically teach the predict v1 and predict v2 as taught above each is based on forming evaluation of performance of the asset.
Smith teaches analyzing the analytics data of the asset to predict the value (Smith, Figs. 1-3 and Pars. 45-48, 103-107).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Smith into Frank to improve predictive analytics for performance of the asset.

Regarding 21, the combination of Frank and Smith teaches previous claim.  The combination further teaches the method of claim 20, further comprising making the Al asset available at the second value (Frank, Fig. 91 and Par. 291).


Claims 2 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 20160171514 A1) in view of Smith et al. (US 20190080347 A1) and in further view of Gray et al. (US 20160232457 A1).

Regarding 2, the combination of Frank and Smith teaches previous claim. 
However, the combination does not specifically the method of claim 1, wherein the Al asset is an Al model and the evaluation step comprises evaluation on a set of test data for which true values are known.
Gray teaches such feature (Gray, Par. 111).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Gray into the combination of Frank and Smith to perform testing.

Regarding 12, the combination of Frank and Smith teaches previous claim. 
However, the combination does not specifically the method of claim 1, wherein the Al asset is a classification model and the evaluation step includes evaluation in a confusion matrix.  
Gray teaches such feature (Gray, Par. 111).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Gray into the combination of Frank and Smith to test a classification model.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 20160171514 A1) in view of Smith et al. (US 20190080347 A1) and in further view of Gray et al. (US 20160232457 A1) and further in view of Audhkhasi et al. (US 20160019459 A1).

Regarding 3, the combination of Frank, Smith and Gray teaches previous claim. 
However, the combination does not specifically the method of claim 2, wherein the test data is an MNIST data set.
Audhkhasi teaches such feature (Gray, Fig. 6 and Par. 36).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Audhkhasi into the combination of Frank, Smith and Gray to receive input data from the MNIST data set. 


Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 20160171514 A1) in view of Smith et al. (US 20190080347 A1) and in further view of Gray et al. (US 20160232457 A1) and further in view of Langdon (US 10713702 B1).

Regarding claim 5, the combination of Frank, Smith and Gray teaches previous claim. 
However, the combination does not specifically the method of claim 2, wherein the baseline is a baseline measurement of precision.
Langson teaches such feature (Langson, Col. 45, the baselines (generated using conventional techniques) and for applications of exemplary embodiments, metrics of precision and recall were computed for direct comparison).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Langdon into the combination of Frank, Smith and Gray to accurately generate ranking value.

Regarding claim 6, the combination of Frank, Smith and Gray teaches previous claim. 
However, the combination does not specifically the method of claim 2, wherein the baseline is a baseline measurement of recall.
Langson teaches such feature (Langson, Col. 45, the baselines (generated using conventional techniques) and for applications of exemplary embodiments, metrics of precision and recall were computed for direct comparison).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Langdon into the combination of Frank, Smith and Gray to accurately generate ranking value.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 20160171514 A1) in view of Smith et al. (US 20190080347 A1) and in further view of Gray et al. (US 20160232457 A1) and further in view of Sule et al.  (US 20160155011 A1).

Regarding claim 7, the combination of Frank, Smith and Gray teaches previous claim.  
However, the combination does not specifically the method of claim 2, wherein the baseline is the weighted average of precision and recall.
Sule teaches such feature (Sule, Par. 109).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Sule into the combination of Frank, Smith and Gray to provide better more accurate scores.


Claims 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 20160171514 A1) in view of Smith et al. (US 20190080347 A1) and in further view of Finkelstein et al. (US 9818145 B1).

Regarding 8, the combination of Frank and Smith teaches previous claim. 
However, the combination does not specifically the method of claim 1, wherein the evaluation is an intrinsic evaluation.
Finkelstein teaches such feature (Finkelstein, Col. 2 Lines 60-67).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Finkelstein into the combination of Frank and Smith to identify information regarding commercial activity at an online marketplace.

Regarding 9, the combination of Frank and Smith teaches previous claim. 
However, the combination does not specifically the method of claim 1, wherein the evaluation is an extrinsic evaluation.
Finkelstein teaches such feature (Finkelstein, Col. 2 Lines 60-67).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Finkelstein into the combination of Frank and Smith to identify information regarding commercial activity at an online marketplace.



Claims 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 20160171514 A1) in view of Smith et al. (US 20190080347 A1) and in further view of Gulasy et al. (US 20160210882 A1).

Regarding 10, the combination of Frank and Smith teaches previous claim. 
However, the combination does not specifically the method of claim 1, wherein the evaluation is a formative evaluation.
Hagerty teaches such feature (Gulasy, Par. 79).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Gulasy into the combination of Frank and Smith to help improve learning.

Regarding 11, the combination of Frank and Smith teaches previous claim. 
However, the combination does not specifically the method of claim 1, wherein the evaluation is a summative evaluation.
Hagerty teaches such feature (Gulasy, Par. 79).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Gulasy into the combination of Frank and Smith to help improve learning.


Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 20160171514 A1) in view of Smith et al. (US 20190080347 A1) and in further view of Starr et al. (US 20190059762 A1).

Regarding 13, the combination of Frank and Smith teaches previous claim. The combination further teaches the method of claim 1, wherein the evaluation is for reliability (apply loss function minimizing error, improves the accuracy of the predictions for the assets based on the usage and performance of past assets and verify the accuracy of the prediction (Smith, Figs. 2-3 and Pars. 44-45).
However, the combination does not teach the evaluation is for reliability in a core area of expertise.
Starr teaches such feature (Starr, Par. 58).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Starr into the combination of Frank and Smith to improve existing analysis.


Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Frank et al. (US 20160171514 A1) in view of Smith et al. (US 20190080347 A1) and in further view of Bachrach et al. (US 20190251165 A1).

Regarding 19, the combination of Frank and Smith teaches previous claim. The combination further teaches the 15evaluation incorporates a recurrent neural network (RNN) architecture (Smith, Par. 50).
However, the combination does not teach the method of claim 1, wherein the Al asset is a chatbot or dialogue model 
Bachrach teaches such feature (Bachrach, Pars. 44-46).
Therefore, it would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the above teaching as taught by Bachrach into the combination of Frank and Smith to allow many large text dialogues.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Mermoud et al. US 20180278487 A1

Akella US 9092802 B1
(176) FIG. 15 shows the precision and recall of the rank lists given by the SR recommenders
Table 5 shows the empirical results on precision, recall and F-1 measure. The "Overall" is the weighted average on all five categories, while the "KN Overall" is the weighted average on the four KN or KP categories.

Jerram et al. US 20120221502 A1
[0040] In a further implementation, the DCM-Platform 120 may generate tradable financial instruments backed by the virtual assets and facilitate transactions of the financial instruments. In one implementation, the digital assets may be used to generate a variety of financial instruments, such as, but not limited to futures, forwards, options, and/or the like, to be traded on a financial trading platform 140, e.g., the New York Stock Exchange, and/or the like. For example, investors 144 of the digital assets may purchase stock shares of an AI agent (e.g., a digital asset owner, etc.) via the financial trading platform 140, as further illustrated in FIGS. 4A-7D and 8A-8B.
[0433] The DCM-Platform may then populate the created dialogue agent on search engines and social media 910 and implement the dialogue agent to capture consumer-AI interactive dialogues 915, as further illustrated in FIGS. 10A-11L.

Kumar et al. US 20140006313 A1
[0056] Therefore, the preferred embodiment uses the previous day's rankings as training sets instead of conventional static indicators i.e. indicators that do not change on a daily basis. The use of the previous day's rankings as training sets encompasses the entire market dynamics while predicting ranks and at the same time provides a self-correcting feedback notion. The current invention could also use traded volume for a certain day, or any other feature that frequently changes, as an indicator. The number of previous day's data is configurable and another embodiment of the invention may allow the user to determine the number of previous day's data to be used in the prediction.

Schmidt et al. US 20130151423 A1
Systems and methods that provide for valuing data are discussed herein. These systems and methods can provide for determining an initial measure of value of the data asset and calculating a baseline monetary ratio based at least in part on the initial measure of value. Additionally, the innovation can include measuring one or more quality factors associated with the data asset, measuring a utility associated with the data asset, calculating a new measure of value of the data asset based at least in part on the baseline monetary ratio, the utility, and the one or more quality factors, and reporting the new measure of value.

Arndt US 20030154160 A1
Abstract : A system and method for the exchange of an asset, preferably a leisure asset is disclosed. The system allows a user and/or an artificial intelligence module to search an asset database containing information about a number of assets other users have listed for an acceptable asset to exchange. Once a potential exchange asset is identified, the user makes an offer. If the offer is accepted, a validity checker validates the parties' rights ownership, exchange and use rights. Because the validation of ownership and use rights occur only after an exchange offer has been accepted, and is performed as of the time of utilization (and not simply the time the information is entered into the database), the quality of the information contained in the proposed exchange is greatly enhanced and the likelihood of fraud is greatly reduced. At any time until the completion of a proposed exchange, the users may amend or remove the asset from the asset database.

Frank et al. US 20160170998 A1 

Aravala et al. (US 10963799 B1)


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CINDY HUYEN TRANDAI whose telephone number is (571)270-1914. The examiner can normally be reached Monday-Thurs 9AM-6:30PM and Friday 8AM-Noon.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley L. Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Cindy Trandai/              Primary Examiner, Art Unit 2648    
7/29/2022